RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1, 3–5, 7–14, 16 and 18 are pending in this application.
Claims 2, 6, 15 and 17 are canceled.
Claims 4, 5, 7, 9–12, 16 and 18 are objected to.
Claims 1, 3, 8, 13 and 14 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/9/2021 has been entered.
 Claim Objections
Objections to claim 14 is hereby withdrawn in light of the amendments filed on 9/9/2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 8, 13 and 14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 1, 13 and 14 recite determining whether a predefined condition is satisfied, wherein the predefined condition being satisfied indicates that a resource-substitution process needs to be performed, and the preset condition comprises whether a score of an original resource in the media file being lower than a threshold score and whether a playing anomaly occurs to the original resource; selecting a substitute resource from a candidate resource set to replace the original resource in the media file to play, when the resource-substitution process needs to be performed, where score is determined based on a particular formula; and a candidate resource set is established and comprises the new resource having a score higher than or equal to the threshold score.

Analysis under Step 2A: Prong 1

These recitations of the respective claims fall within the “mental processes” grouping of abstract ideas. Here, the limitations of determining whether a predefined condition is satisfied, wherein the predefined condition being satisfied indicates that a resource-substitution process needs to be performed, and the preset condition comprises whether a score of an original resource in the media file being lower than a threshold score and whether a playing anomaly occurs to the original resource; selecting a substitute resource from a candidate resource set to replace the original resource in the media file to play, when the resource-substitution process needs to be performed, where score is determined based on a particular formula; and a candidate resource set is established and comprises the new resource having a score higher than 
Under the broadest reasonable interpretation of the identified limitations, the individual actions of each limitations of determining, selecting, calculating a score of a resource based on a particular formula, and establishing a candidate resource set based on a threshold condition can be done entirely in the mind. For example, the act of determining whether resource-substitution process needs to be performed can be done by a person looking at a resource to see if it needs to be substituted, and then select which one to substitute with also by looking, calculating and thinking of such a selection in the mind. As the recitation of these limitations fall under mental processes, the claims recite abstract idea.

Claims 3 and 8 are similar. Claim 3 performs additional steps of performing the resource-detection process to establish the candidate resource set, and then monitor the candidate resource set and perform the resource-detection process given a further condition. These further steps can also be performed entirely within the mind, as the resource-detection process as well as monitoring can be done in the mind.

Claim 8 further performs the steps of sequentially determining whether the substitute resource is parsed data and decoded data, acquiring a predetermined location of the substitute resource and placing them into a buffer to be outputted from the predetermined location, and wherein the predetermined location is after a current playing location of the original resource. These steps can also be performed entirely within the mind; the mind can determine whether a resource is parsed and decoded by looking, and then decide where to place a substitute resource from a particular location that the mind has made up to another location when such location is a current playing location. These steps can also be performed in the mind.

Analysis under Step 2A: Prong 2

The judicial exception is not integrated into a practical application. Claim 1 recites an additional limitation such as a media file. Claim 8 also recites a media file. Claims 13 and 14 are similar, as the recite a media file along with a processor in communication with a non-transitory memory and configured to execute computer programs stored in the non-transitory memory. These recitations are done at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. These additional limitations imposed on at least the claims 1, 3, 8, 13 and 14 are not improvements to computer functionality or actual improvements to any other technology or technical field, as they are simple recitations of generic computer elements. As such, the additional elements recited in claims 1 and 13 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 1-3, 8, 13 and 14 are directed to an abstract idea.

Analysis under Step 2B

These claims also do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor, non-transitory memory and media file amounts to no more than mere instructions to apply the exception using a generic computer component. Such application of the exception to the generic computer cannot provide an inventive concept.
Furthermore, the claims taken individually and also in combination, do not recite significantly more. Application of the combined steps of the judicial exception as recited in the 
Response to Arguments
Applicant’s arguments, see pages 9 and 10, filed 9/9/2021, with respect to rejection of claims 1, 3–5, 8–10, 12–14, 16 and 18 under 35 U.S.C. § 103 have been fully considered and are persuasive. The 35 U.S.C. §103 rejection of the respective claims is withdrawn.
Allowable Subject Matter
Claims 4, 5, 7, 9–12, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 






/DAE KIM/
Examiner, Art Unit 2458                                                                                                    

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458